In an action by the plaintiff village to recover unpaid taxes, the defendant corporation, owner of real property situated in the village, moved to dismiss the amended complaint as insufficient in law on the ground that defendant is not a resident of the village, being a domestic corporation with its principal office in New York county. The motion was denied in part. Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements. The defendant may serve an answer within ten days from the date of service of a copy of the order hereon, together with notice of entry. No opinion. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur. [164 Misc. 172.]